The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The victim’s testimony established that he had a sufficient opportunity to observe appellant at the time of the robbery, and that he was able to recognize him when he encountered him several weeks later. Concur — Friedman, J.P., Sweeny, Freedman and Abdus-Salaam, JJ.